Citation Nr: 0941783	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for avascular necrosis of the right hip (right hip 
disability). 

2.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to December 19, 2006, and in excess of 
50 percent from February 1, 2008, for avascular necrosis of 
the left hip (left hip disability). 

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that granted service connection for 
avascular necrosis of the left hip, and for avascular 
necrosis of the right hip, and assigned a 10 percent 
disability rating for each hip, effective from December 13, 
2005.  Jurisdiction over the Veteran's claim was then 
transferred to the RO in Roanoke, Virginia.  

The Veteran filed a timely appeal.  After he had total 
replacement of the left hip, the RO in Roanoke, Virginia, 
issued a February 2007 rating decision, assigning a 
100 percent rating from December 19, 2006, to January 31, 
2008, and a 30 percent disability rating from February 1, 
2008, for the left hip disability.  In December 2008, the RO 
increased the Veteran's left hip disability rating to 
50 percent from February 1, 2008.  

In September 2009, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the Central Office in Washington, D.C., a 
transcript of which has been associated with the claims 
folder. 

In January 2008, the Veteran filed a claim for service 
connection for a bilateral knee condition, to include as 
secondary to his bilateral avascular necrosis of the hip 
condition and for an extension of the temporary total 
disability evaluation under 38 C.F.R. § 4.30 due to 
complications in his condition.  The claims folder does not 
show that either claim has been adjudicated.  These matters 
are referred to the RO for appropriate action.   

The issues of entitlement to an initial disability rating for 
the left hip disability and for TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, and 
captured in the transcript of the proceedings, the Veteran 
informed the Veterans Law Judge at the September 2009 
personal hearing that he wished to withdraw his appeal of the 
initial rating for avascular necrosis of the right hip.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the substantive 
appeal of entitlement to an initial disability rating in 
excess of 10 percent for avascular necrosis of the right hip 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal.  38 C.F.R. § 20.204(a).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(a).  When raised on the record at a 
hearing before the Board, the withdrawal need not be in 
writing.  38 C.F.R. § 20.204(b)(1).  

On the record (Transcript at 2) at the January 2009 hearing 
before the Board, the appellant withdrew one of the issues in 
this appeal-that is, the issue of entitlement to an initial 
disability rating in excess of 10 percent for avascular 
necrosis of the right hip.  As a result, with respect to the 
right hip disability, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed.


ORDER

The appeal of entitlement to an initial disability rating in 
excess of 10 percent for avascular necrosis of the right hip 
is dismissed.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  Once VA undertakes the effort to 
provide an examination, an adequate one must be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (in the 
alternative, the claimant must be notified why one will not 
or cannot be provided).  
A C&P examination was conducted in January 2009, but the 
report appears to contain inaccurate information.  First, the 
diagnosis in the report is bilateral avascular necrosis of 
the hip; status post right total hip replacement.  But it was 
the Veteran's left hip, not the right, that was replaced.  
Second, upon examination, the examiner found that there were 
no deformities noted.  Yet, the Veteran's left leg is 1.5 cm. 
longer than the right leg, a fact that the Veteran pointed 
out to the examiner. 

Third, the Veteran, who is a registered nurse, testified at 
his September 2009 personal hearing that while the examiner 
conducted active and passive range of motion testing, he told 
the Veteran he did not have a goniometer available to measure 
the range of motion, so he did not use one.  Transcript at 
19.  VA regulations provide that the use of a goniometer in 
the measurement of limitation of motion is indispensable in 
VA examinations.  38 C.F.R. § 4.46.  

Finally, the record is replete with evidence that over the 
year since his diagnosis, the Veteran has complained of 
functional limitations due to weakness, fatigue, and pain.  
Yet the January 2009 C&P examiner did not make any findings 
with respect to those functional limitations, other than 
stating that the Veteran did not report any weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups.  At his personal hearing, the Veteran testified that he 
reported to the examiner that he was experiencing weakness 
and pain.  Transcript 19.  He also told the examiner that on 
some days, he was unable to  walk up stairs, that he cannot 
stand for prolonged periods, and that he has missed a lot of 
work.  Transcript at 19-20.  Yet, the examiner recorded that 
the pain was not debilitating, that it was difficult for him 
to walk up and down stairs, that the Veteran was able to 
function and perform his daily activities, that the 
disability does not prevent him from being employed, and that 
the Veteran's work is limited to two days per week.  

Given the internal inconsistencies in the examination report, 
the information about which the Veteran testified was not 
included in the report, and the failure to use a goniometer 
to assess the Veteran's functional limitations, a remand is 
needed so that a new examination can provide the Board with 
information about the current condition of the Veteran's 
disability.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In the VA treatment records is a notation that the Veteran 
was originally diagnosed with avascular necrosis of the hips 
at a private medical facility.  See February 2006 VA Ortho 
Consult.  In addition, he recently sought a second opinion as 
to whether to undergo total hip replacement of the right hip.  
See September 2008 Letter by Director of Special Projects, VA 
Medical Center.  Those records may be relevant in evaluating 
the Veteran's disability.  Yet, no private treatment records 
are in the claims folder.  The RO/AMC should make 
arrangements to obtain any private treatment records relevant 
to evaluating the Veteran's left hip disability.  

In addition, the Board notes that the record is silent as to 
whether the Veteran has sought disability benefits from the 
Social Security Administration.  The Veteran should be asked 
whether he has filed such a claim, and if so, the RO/AMC 
should make arrangements to obtain those records.  

Finally, the Veteran has submitted evidence about his claim 
that raises the issue whether he is entitled to a total 
rating for compensation purposes due to individual 
unemployability.  February 2005 Letter by VA Infectious 
Disease Attending Physician (the Veteran's avascular necrosis 
may become disabling); September 2008 VA Exam (the Veteran's 
post-surgical pain is unusual and it may be something he will 
have to deal with permanently; this patient should strongly 
be considered as a candidate for permanent disability); 
September 2008 Letter by VA Medical Center Director of 
Special Projects (the Veteran continues to have pain in both 
hips and at times this pain makes it very difficult for him 
to work); August 2009 Letter by VA Psychiatrist (Veteran's 
current symptoms are impairing his ability to work and 
socialize); September 2009 Letter by VA Physician (I do not 
think his condition will improve and he will be fortunate if 
the pain does not become worse; I think that his hip pain 
makes it difficult for him to work as a nurse since it 
requires him to stand for long periods of time).  And at the 
September 2009 personal hearing, he expressly requested that 
his claim for an increased rating for a left hip disability 
include an evaluation for TDIU.  

A request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the evidence of record, involves an 
attempt to obtain an appropriate rating for a disability or 
combination of disabilities.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  Here, the TDIU issue was both raised by 
the evidence of record and expressly addressed at the 
personal hearing.  But since the Veteran asks that the 
combination of his disabilities be considered in evaluating 
the TDIU claim, the issue is remanded for appropriate 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
private treatment records relating to the 
Veteran's left hip disability and 
associate that evidence with the claims 
folder. 

2.  Ask the Veteran if he has filed a 
claim for disability benefits with the 
Social Security Administration, and if he 
has, make arrangements to obtain those 
records and associate them with the claims 
folder. 

3.  Develop the Veteran's claim for TDIU 
based on his combined disabilities.  

4.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current condition of his 
left hip disability.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  

Any indicated studies should be performed.  
In testing for range of motion, the 
examiner should use a goniometer.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matter:  
Describe the current condition of the 
Veteran's disability of avascular necrosis 
of the left hip.  

5.  Thereafter, readjudicate the left hip 
claim, including whether the Veteran is 
entitled to TDIU.  If any sought benefit 
is denied, issue the Veteran and his 
representative a supplemental statement of 
the case.  After they have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


